PER CURIAM.
We granted a writ in this case upon the application of relator. The application was based on the proposition that since it had removed the cause to the United States District Court for the Western District of Louisiana, the state court had no jurisdiction in the matter.
This date we have received a copy of the ruling of the Honorable Edwin F. Hunter, United States District Court for the Western District of Louisiana, Alexandria Division, in Civil Action No. 15,736, entitled “Howard Lash v. Acme Investment Company, Inc., d/b/a Pineville News Company, and Pineville News Company”, wherein he held that that court has no jurisdiction in the matter and remanded the case to the State court. The matter is now moot, and the writ is hereby recalled.
Writ recalled.